Title: [Diary entry: 14 July 1788]
From: Washington, George
To: 

Monday 14th. Thermometer at 74 in the morning 79 at Noon and 76 at Night. Calm Morning, with very little wind all day, & that variable. Rid before Breakfast to the Plantations at the Ferry, Frenchs Dogue run and Muddy hole—at all they were putting up the Fences which were blown down yesterday—after which, At the Ferry the hands went to cutting & securing Wheat (which, tho’ standing, was very damp). At Frenchs the hands were united with those from the Ferry in the above work. Plows were stopped on acct. of the heaviness of the ground. At Dogue-run—after putting up the Fencing, the hands with the Cradlers (which had been cutting Oats till then) went into field No. 6 to cut the ripest and strongest Wheat. No plowing here to day. At Muddy hole—after rectifying the Fencing all hands went to cutting and securing Wheat in field No. 2.